08-3397-pr
     Charles v. Saundry



1                              UNITED STATES COURT OF APPEALS
2                                  FOR THE SECOND CIRCUIT
3
 4                                    SUMMARY ORDER
 5
 6   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
 7   TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
 8   AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
 9   THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
10   DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
11   FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
12   “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
13   OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
14
15        At a stated term of the United States Court of Appeals for
16   the Second Circuit, held at the Daniel Patrick Moynihan United
17   States Courthouse, 500 Pearl Street, in the City of New York, on
18   the 18th day of February, two thousand ten.

19   PRESENT:
20                        DEBRA ANN LIVINGSTON,
21                        GERARD E. LYNCH,
22                             Circuit Judges,
23                        TIMOTHY C. STANCEU,*
24                             Judge.
25
26   Leo Felix Charles,
27
28                        Plaintiff-Appellant,
29
30                        v.                               08-3397-pr
31
32   Edward Saundry, I/O, Rodriguez, I/O,
33   Depalma, I/O, Peters, I/O, James Dzurenda,
34   I/O, Angel Quiros, I/O, Scott, I/O, Chance
35   Martin, I/O, Mark Strange, I/O, James Taylor,
36   I/O, Ricardo Ruiz, I/O, Pauline Husband, I/O,
37   Mary Johnson, I/O, Patricia Ottolini, I/O,
38   Clyde McDonald, I/O, Drouin, I/O, Scudder,
39   I/O, Siliman, I/O, Daniel Martin, I/O,
40   Theresa C. Lantz, I/O,
41
42             Defendants-Appellees.
43   _____________________________________________
44
45


              *
          The Honorable Timothy C. Stanceu, of the United States
     Court of International Trade, sitting by designation.
1    FOR APPELLANT:         Leo Felix Charles, pro se, Uncasville, CT.
2
3    FOR APPELLEE:          Richard Blumenthal, Connecticut Attorney
4                           General (by Neil Parille, Assistant Attorney
5                           General).
6

7         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

8    DECREED that the judgment of the district court is AFFIRMED.

9         Appellant Leo Felix Charles, pro se, appeals from the

10   judgment of the United States District Court for the District of

11   Connecticut (Nevas, J.), granting the Appellees’ motion for

12   summary judgment and sua sponte dismissing Appellant’s remaining

13   claims pursuant to 28 U.S.C. § 1915(e)(2)(B).     We assume the

14   parties’ familiarity with the underlying facts, the procedural

15   history of the case, and the issues on appeal.

16        We review an order granting summary judgment de novo, and

17   ask whether the district court properly concluded that there were

18   no genuine issues of material fact and that the moving party was

19   entitled to judgment as a matter of law.     See Miller v. Wolpoff &

20   Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).     We also

21   review de novo the district court’s sua sponte dismissal of the

22   complaint under § 1915(e), bearing in mind that, under

23   1915(e)(2), a court may dismiss an action if satisfied that the

24   action is frivolous.     Giano v. Goord, 250 F.3d 146, 149-50 (2d

25   Cir. 2001).   An action is frivolous if it lacks an arguable basis

26   in law or fact; i.e., where it is “based on an indisputably

27   meritless legal theory,” or presents “factual contentions [which]

28   are clearly baseless.”     Neitzke v. Williams,

                                        2
1    490 U.S. 319, 325, 327 (1989) (defining when an action is

2    frivolous).

3         As an initial matter, we note that Appellant has failed to

4    raise any arguments on appeal with respect to his claims other

5    than those relating to the alleged sexual assault, inadequate

6    medical care, and his transfer to a mental health facility.        See

7    LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995)

8    (holding that issues not raised in a pro se litigant’s appellate

9    brief are waived).   In any event, we conclude, for substantially

10   the same reasons stated by the district court in its thorough and

11   well-reasoned ruling, that the Appellees were entitled to summary

12   judgment, and that Appellant’s remaining claims lacked an

13   arguable basis in law or fact.     See Neitzke, 490 U.S. at 325.

14        For the foregoing reasons, the order of the district court

15   is AFFIRMED.

16

17                                    FOR THE COURT:

18                                    Catherine O’Hagan Wolfe, Clerk

19




                                        3